In a matrimonial action, the plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Dunkin, J.), dated December 2, 1993, as vacated the judgment of divorce dated March 30, 1993, entered upon the defendant wife’s default in appearing.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, the defendant wife’s *646submissions demonstrated the existence of a reasonable excuse for her default and a meritorious defense (see, CPLR 5015 [a]; Junowicz v Junowicz, 132 AD2d 527; cf., D’Alleva v DAlleva, 127 AD2d 732; Lesko v Lesko, 79 AD2d 1100). Accordingly, the Supreme Court properly exercised its discretion in vacating the defendant’s default. Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.